Exhibit 10.1

GEOKINETICS, INC.

1 Riverway - Suite 2100

Houston, TX 77056

March 8, 2007

Mr. David A. Johnson

P.O. Box 727

Simonton, TX 77476

Re:  Geokinetics, Inc. Employment Relationship-CEO

Dear Mr. Johnson:

This is to set forth the principal terms of an employment relationship between
you and Geokinetics, Inc. (the “Company” or “Geokinetics”).  Please review the
following and, if acceptable, please indicate your acceptance in the place
marked below.

1.  Your title would be President and Chief Executive Officer and you would
report directly to the Board of Directors of the Company.  You will also
continue to be nominated for election as a Director of the Company.  You will
devote substantially all of your business time and attention and best efforts to
the affairs of Geokinetics; provided, however, that you may engage in other
activities involving charitable, educational and similar organizations and, with
the permission of the Board of Directors, passive investment activities, as long
as such activities do not interfere materially with the discharge of your duties
at Geokinetics.

2.  You would be paid an annual salary at the rate of $350,000 plus
reimbursement of business expenses against proper vouchers in accordance with
Company policies.  Your salary will be reviewed annually.

3.  As an inducement to sign this agreement, you will be awarded 50,000
restricted shares of Geokinetics stock.  Restrictions on selling these shares
will be lifted over a 4 year period, with 1/4 lifted on each of the first,
second, third and fourth anniversaries of the date of this letter.  The
restrictions on these shares will be lifted upon your death.  Other conditions
of  relating to the lifting of restrictions from the 2002 Stock Option Plan, as
amended, will apply, including lifting of restrictions  due to change of
control.

4.  In the event there is a material negative change in your job scope or
remuneration package (including severance at the Company’s request or associated
with a change of control) and in the absence of termination for cause, you will
have the right to


--------------------------------------------------------------------------------


terminate your employment and receive a severance package equal to two times the
sum of your base salary and the most recent non-zero cash bonus.  In addition,
all restrictions will be lifted from the 50,000 share restricted stock award you
have been granted pursuant to this letter.  Until March 15, 2008, there will be
a limit on this severance payment of $1,400,000.00.  Severance payments will be
made in 24 equal monthly installments beginning immediately upon termination.

5.  In addition to your salary, you would be entitled to participate in an
incentive bonus program where you could earn additional sums as a bonus based
upon the annual performance of the Company and various other performance metrics
mutually agreed annually by you and the Board and/or the Compensation Committee
of the Board.  Your target bonus level will be one times your annual salary. 
The Board and/or the Compensation Committee has discretion to adjust the actual
award based on the performance factors above.  Bonuses are payable within 75
days of the end of the Company’s fiscal year, provided that no notice of
voluntary termination has been given by you and no termination of your
employment for cause has taken place before such date.

6.  Each year, effective March 15, and beginning in 2008 you will be awarded an
annual equity award in the form of restricted stock and/or stock options
calculated based on your then existing base salary and the closing price of
Geokinetics stock on the effective date of the award.  The number of restricted
shares will be set by the Board and/or the Compensation Committee in accordance
with a long term incentive plan to be adopted by the Company for its senior
executives.  The lifting of restrictions on  these  restricted shares or the
vesting of option shares will  take place over a 4 year period, with 1/4 each on
the first, second, third and fourth anniversaries of the date of grant.  All
restrictions on restricted shares will be fully lifted on your death or if the
Company severs your employment for any reason except termination for cause or if
you terminate under the terms of paragraph 4.  Other conditions  from the 2002
Stock Option Plan, as amended, will apply including lifting of restrictions or
vesting due to change of control.

7.  You will agree not to compete in the seismic services industry during your
employment and for a period of two years after termination (i) if you are
terminated for cause; or (ii) if you voluntarily leave the Company; or (iii) if
you terminate under terms of paragraph 4, so long as the payment described in
paragraph 4 is made.  The non-compete would be restricted to the areas where the
Company is operating at the time of your termination.  You will agree to execute
Company non-disclosure and confidentiality agreements with respect to disclosure
of Company proprietary or confidential information.

8.  You would be entitled to the same employment benefits accorded to senior
executives of the Company generally, including a monthly car allowance of $500
per month.  In addition, the Company will maintain for you your current $1.25
million life insurance policy at approximately $300.00 per month premium.  You
will be entitled to six weeks of paid vacation.  The Company will provide for a
paid membership in a lunch club of your choice.

2


--------------------------------------------------------------------------------


9.  Your employment is “employment at will”.  You or the Company can terminate
your employment at any time for any reason subject to the provisions of this
letter.

We look forward to your continued contributions at Geokinetics.  Please contact
the undersigned if you have any questions about the foregoing.

Very truly yours,

 

 

 

/s/ William R. Ziegler

 

 

 

 

William R. Ziegler, Chairman of the Board

 

 

 

 

 

 

AGREED AND ACCEPTED

 

8th day of March, 2007

 

 

 

/s/ David A. Johnson

 

 

David A. Johnson

 

 

3


--------------------------------------------------------------------------------